Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 18, 2020 has been entered.
 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-10, and 21 are rejected under 35 U.S.C. 103(a) as unpatentable over Grunlan (US 2012/0295031; Grunlan) in view of Butz (US 2011/0257310; Butz)
Grunlan discloses a method for forming a multilayer to provide a flame resistant substrate. [0009]. The method exposes a substrate to a cationic solution to produce a cationic layer, followed by 
The cationic solution comprises melamine, [0039], and a cationic polymer. Id.  Based on the disclosure of Grunlan the melamine compound would be water-soluble. [0041] (“The cationic mixture includes an aqueous solution of the cationic materials 20. The aqueous solution may be prepared by any suitable method. In embodiments, the aqueous solution includes the cationic materials 20 and water”)
The anionic solution comprises layerable materials, [0038], which include phosphate molecules such as polysodium phosphate and ammonium polyphosphate. Id.  
Grunlan discloses that the layer-by-layer deposition is performed by dipping into the cationic and anionic solutions. [0056]. 
Grunlan discloses the method as shown above. Grunlan discloses the use of melamine as an example of a nitrogen-rich compound to provide flame retardation properties. See [0004, 08, 36, 51, 52]. Similarly, Butz discloses the use of melamine as a flame-retardant. [0051]. Butz discloses that the melamine can be utilized in the hydrobromide or hydrochloride (salt) form. Id. 
Because Grunlan does not disclose what form of melamine is being utilized in the method. It would have been obvious to someone of ordinary skill in the art at the time the invention was made to look at the prior art for suitable forms of melamine, such as the ones disclosed as Butz, because Butz teaches they are suitable to for flame retardant properties.
The examiner notes that the method utilizes the same compositions as claimed by applicant. I.e. cationic polymer, melamine salt and phosphate molecules applied in steps (A) and (B). This would result in the claimed property: “two competing reactions on the substrate wherein one competing reaction occurs between the phosphated molecule and the melamine salt to form insoluble melamine polyphosphate, and wherein the second competing reaction occurs between the phosphated molecule and the cationic polymer to form a complex coating on which the phosphated molecule gets deposited.” 
	

Re Claim 7: Grunlan discloses applying a primer layer between the substrate and the cationic layer. [0043]

Re Claim 10: Grunlan discloses that additives may be added to the layerable materials including crosslinkers as the additive. [0048]. 

Re Claim 21: Grunlan discloses the use of chitosan in the cationic deposition solutions. [0096]. 

Claims 1, 3-10, and 21 are rejected under 35 U.S.C. 103 as over Grunlan (Grunlan) in view of Shah et al. (US 6,756,431; Shah)
Grunlan discloses a method for forming a multilayer to provide a flame resistant substrate. [0009]. The method exposes a substrate to a cationic solution to produce a cationic layer, followed by formation of an anionic layer by subjecting it to an anionic solution. Id. Grunlan forms multiple bilayers (cationic/anionic). Fig. 1; [0036].  
The cationic solution comprises melamine. [0039]. Based on the disclosure of Grunlan the melamine compound would be water-soluble. [0041] (“The cationic mixture includes an aqueous 
The anionic solution comprises layerable materials, [0038], which include phosphate molecules such as polysodium phosphate and ammonium polyphosphate. Id.  
Grunlan discloses that the layer-by-layer deposition is performed by dipping into the cationic and anionic solutions. [0056]. 

Grunlan discloses the method as shown above. Grunlan discloses the use of melamine as an example of a nitrogen-rich compound to provide flame retardation properties. See [0004, 08, 36, 51, 52].  In the same field of flame retardants, Shah teaches nitrogen rich compounds in the form of triazine. 


    PNG
    media_image1.png
    310
    412
    media_image1.png
    Greyscale

col.1, ll. 43-58.  The triazine is utilize as a hydrochloride salt or acetate salt.  col.2, ll. 30-33. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Grunlan and utilize the melamine-modified salts as the nitrogen rich compound because Shah teaches that imparts flame retardant and smoke suppressant properties, which are desired by Grunlan.


Re Claim 10: Grunlan discloses that additives may be added to the layerable materials including crosslinkers as the additive. [0048]. 

Re Claim 21: Grunlan discloses the use of chitosan in the cationic deposition solutions. [0096]. 

Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive.
The Declaration under 37 CFR 1.132 by Jaime Grunlan (“Dec.”) filed on March 1, 2021 has been fully considered.
Applicant argues that Grunlan does not disclose or suggest two competing reactions occurring to form an insoluble melamine polyphosphate. p.7.  The Dec. discusses conducting three experiments utilizing chitosan (cationic polymer), melamine (melamine salt), and polysodium phosphate (phosphate molecule). para. 8 of Dec. Applicant argues that based on the experimental data there is no teaching or suggestion that two competing reactions occur forming the insoluble melamine polyphosphate. p.7; see also para. 9 of Dec.
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (bolded for emphasis). See MPEP 716.02.
As a preliminary matter, Claim 1 does not limit the type of cationic polymer. (“wherein the cationic materials comprise a cationic polymer”). The prior art, Grunlan discloses the use of cationic polymers selected from:
branched polyethylenimine (BPEI), cationic polyacrylamide, cationic poly diallyldimethylammonium chloride (PDDA), poly (melamine-co-fomialdehyde), polymelamine, copolymers of polymelamine, polyvinylpyridine, copolymers of polyvinylpyridine, or any combinations thereof. Without limitation, examples of suitable polymers with hydrogen bonding include polyethylene oxide, polyallylamine, or any combinations thereof. In addition, without limitation, colloidal particles include organic and/or inorganic materials. Further, without limitation, examples of colloidal particles include clays, layered double hydroxides (LDH), inorganic hydroxides, silicon based polymers, polyoligomeric silsesquioxane, carbon nanotubes, graphene, or any combinations thereof. Without limitation, examples of suitable layered double hydroxides include hydrotalcite, magnesium LDH, aluminum LDH, or any combinations thereof. Without limitation, an example of a nitrogen-rich molecule is melamine. In embodiments, cationic materials may include a phosphate-rich salt, a sulfate-rich salt, or any combinations thereof. In alternative embodiments, cationic materials are neutral.
[0039]. Grunlan discloses that the compositions can be combinations. Id. Grunlan further discloses one embodiment utilizing chitosan at [0096]. 
Applicant has provided experiments with only chitosan, melamine and polysodium phosphate. The Dec. does not show experiments with other cationic polymers. Therefore, applicant has likely proven that chitosan by itself as the ONLY cationic polymer may not result in two competing reactions as claimed.  However, this showing is not commensurate in scope with the claims that allows the use of any cationic polymer. 


The Dec. at p.4 discloses weight gain, after burn time, and % residue char length. The Dec. does not explain how these variables are related to the competing reaction claimed. The Dec. provides no indication of how it is evaluating the competing rate such that the Patent Office can judge and determine unexpected and unobvious results. It does not appear that the % residue char is comparable to the % residue of Grunlan.  Grunlan discloses that the residue is a weight %, Table 2, and the Dec. is referring to a length %. p.4. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/               Primary Examiner, Art Unit 1712